Citation Nr: 1546975	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 15, 2011.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. § 1114(s).


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Board remanded the PTSD initial rating claim for additional development.  While the case was in remand status, in a July 2015 rating decision, the RO increased the initial rating from 30 percent to 70 percent since the effective date of the award of service connection-February 26, 2008.


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.

2.  For the entire period on appeal, the Veteran has been unable to maintain substantially gainful employment due to his PTSD.

3.  Effective since August 15, 2011, the Veteran has had a total disability rating for his service-connected PTSD (via the statutes and regulations relating to TDIU) and an additional 70 percent combined rating for his service-connected below right knee amputation, left and right lower extremity radiculopathies, lumbar spinal stenosis, and right hand residuals from shell fragment wounds.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met prior to August 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).

3.  The criteria for SMC at the housebound rate have been met from August 15, 2011.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2011 and May 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
II.  Increased Rating

A.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Rating Mental Disorders

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (for evaluating PTSD).  

Under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See DSM-IV.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

C.  Analysis

The Veteran is currently assigned an initial 70 percent rating for his service-connected PTSD.  He contends that the symptoms and functional effects of his psychiatric disorder are more severe than those approximating his current rating.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Throughout the period on appeal the Veteran's PTSD has, for the most part, manifested in moderate symptoms.  See May 2015 VA examination report.  On a daily basis, he experiences a depressed mood with feelings of helplessness and hopelessness, and low self-esteem.  See May 2008 Mental Health Note.  A Beck Depression Inventory II indicated a moderate range of symptoms for depression.  See July 2011 VA examination report.  He isolates and has feelings of detachment from others and a diminished interest and motivation in doing activities that he would regularly enjoy.  See May 2008 Mental Health Note and July 2011 VA examination report.  Instead, he spends most of his time watching TV and sitting outside watching neighborhood activities; he has also reported to visiting a friend.  See July 2011 VA examination report and May 2015 VA examination report.  His PTSD also results in other moderate symptoms such as sleep impairment, nightmares, fatigue, lack of energy nearly every day, changes in appetite, intrusive thoughts, difficulty concentrating and focusing his attention, an inability to maintain effective relationships, difficulty adapting to stressful circumstances, anxiety, increased arousal and irritability/anger, hypervigilance, and exaggerated startle response.  In 2007, the Veteran reported to experiencing flashbacks but it does not appear that this symptom has persisted.  Compare November 2007 Mental Health Note with May 2008 Mental Health Note, July 2011 VA examination report, and May 2015 VA examination report.  The Veteran has not reported to experiencing panic attacks or psychotic symptoms such as delusions or hallucinations.  The most serious symptom he reported was suicidal ideation without intent or plan.  See July 2011 VA examination report.  It was also reported that he lost his job in March 2008.  Id.

During VA medical examinations in July 2011 and May 2015, the psychologists noted the Veteran to be oriented in all spheres-person, place, time, and purpose.  His though process was linear and goal directed and his speech was normal.  The Veteran did not show evidence of psychomotor acceleration or retardation and his attention, concentration, insight, and judgment were all normal.  His affect has ranged from restricted to euthymic.

Based on his symptoms and functional effects, psychologists have assigned the Veteran GAF scores ranging from 45 to 55, corresponding to a range of severe to moderate symptoms.  In the September 2014 remand, the Board noted that the more severe GAF scores seemed at odds with his generally moderate symptomatology and requested an additional VA examination for clarification on the severity of his disability.  A VA examination was subsequently conducted in May 2015 and the VA psychologist determined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The Board notes that the examination report did not indicate the presence of suicidal ideation.

After reviewing the evidence, the Board finds that the Veteran's current 70 percent rating for PTSD is appropriate and that a higher initial rating is not warranted.  Throughout the course of the appeal, his symptoms have generally been moderate in nature.  As noted above, the May 2015 VA psychologist found that they cause occupational and social impairment with reduced reliability and productivity, a level of impairment corresponding to a rating less than 70 percent.  See 38 C.F.R. § 4.130, DC 9411.  Nonetheless, the Veteran has reported to experiencing more serious symptoms such as suicidal ideation, and some GAF scores have been recorded in the 45-50 range indicating severe symptomatology.  As a result, and consistent with the ROs determinations, the Board finds that it is appropriate to resolve reasonable doubt in the Veteran's favor and find that his PTSD symptoms and effects most nearly approximate occupational and social impairment with deficiencies in most areas, corresponding to the already-assigned 70 percent rating pursuant to DC 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130.

A higher 100 percent initial rating is not warranted as the evidence does not show that the Veteran suffers from total social impairment since the award of service connection.  Despite indications that he has an inability to maintain effective social and occupational relationships, the Veteran has reported to having a friend and during examinations the psychologists have found him to be oriented in all spheres with normal speech, thought, insight, and judgment.  These findings belie a conclusion that the Veteran suffers from total social impairment.  The Board notes that the Veteran's PTSD has also not shown to manifest in the symptoms listed in the schedular criteria for this level of total impairment and, more importantly, his treatment providers and medical examiners have not found his PTSD to cause this level of impairment, either.  These findings are consistent with the evidence of record, and they have taken into account all of the Veteran's mental health-related symptoms, including those from his nonservice-connected depression which psychologists have said are intertwined with his symptoms of PTSD.  Accordingly, the Board finds that the evidence weighs against a finding that his PTSD results in total occupational and social impairment; there is no doubt to be resolved; a higher 100 percent initial rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130.

III.  TDIU

The decision herein finds that a 70 percent rating for PTSD is appropriate for the entire period on appeal; therefore, the Veteran has met the threshold percentage requirements for TDIU for the entirety of the period, as well.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU at a disability evaluation of 60 percent or more for a single service-connected disability); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for an increased evaluation).  The Board notes that the Veteran has already been granted a TDIU for multiple service-connected disabilities from August 15, 2011, so at issue is whether a TDIU is warranted prior that point in time.  

In reviewing the evidence of record, the Board finds that the Veteran was last employed in March 2008 in a part-time job making signs, which cannot be shown to be more than marginal employment.  See July 2011 VA examination report.  He did not graduate from high school but he completed his GED.  See October 2012 VA Form 21-8940.  The Veteran has reported that his disabilities impacted his ability to work since 1992 and that he has not worked full time since 1986.  Id.  The Board finds these assertions credible as they are consistent with the evidence of record.  When considered in conjunction with the Board's findings as to the occupational impact of his PTSD (discussed above), the Board will resolve reasonable doubt in the Veteran's favor and conclude that he has been unable to maintain substantially gainful employment solely due to his PTSD.  A TDIU for the entire period on appeal is warranted (since February 26, 2008).  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16.  

IV. SMC

In reaching this determination, the Board has awarded the Veteran a TDIU based solely on the Veteran's service-connected PTSD.  38 U.S.C.A. § 1114(s) currently states that "If the veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, ... then the monthly compensation shall be $2,993." (although the amount typically changes year after year).  See 38 C.F.R. § 3.350(i)  The United States Court of Appeals for Veterans Claims has clarified the meaning of a "service-connected disability rated as total," finding that a TDIU awarded for a single disability can be interpreted as such.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280, 289-94 (2008).

Accordingly, the TDIU that the Board has awarded satisfies this statutory requirement and the Board must next consider whether the Veteran's other service-connected disabilities, either alone or in combination, satisfy the 60 percent statutory threshold for SMC.  After reviewing the Veteran's disability rating history, the Board finds that the Veteran's other service-connected disabilities, in combination, do meet this threshold as of August 15, 2011, at which point they would have entitled the Veteran to a combined 70 percent rating.  Therefore, SMC at the housebound rate pursuant to section 1114(s) is warranted from that date.  

Notably, the Board has jurisdiction to address the SMC issue even though it was not expressly identified as one on appeal.  See Bradley, 22 Vet. App. at 294 (("The Secretary is required to maximize benefits") (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)); ("these benefits are to be accorded when a veteran becomes eligible without need for a separate claim.") (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).

V.  Extraschedular Rating

The Board has also considered whether an extraschedular rating is warranted.  See 38 C.F.R. § 3.321.  In this case, however, the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD.  Many of his symptoms are encompassed by the schedular ratings criteria, and in any case, the symptoms listed in the ratings criteria are merely examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; all of the Veteran's symptoms were considered in the VA medical examinations and considered in the Board's evaluation of his psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board does not find that the Veteran has described other functional effects related to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation, whether considered alone or in combination with his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Moreover, the Board has already considered his issues regarding unemployability and found that he is unable to maintain substantially gainful employment for the entire period on appeal based on his PTSD; and, as a result, the Board has granted a TDIU, which is the highest rating.  The Board has also considered whether he is entitled to SMC pursuant to 38 U.S.C.A. § 1114(s) for his other service-connected disabilities and ruled in his favor.  Accordingly, referral for extraschedular consideration is not warranted.  

ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A TDIU for the entire period on appeal is granted, subject to the statutes and regulations governing the payment of VA compensation.

SMC pursuant to 38 U.S.C.A. § 1114(s) is granted effective August 15, 2011, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


